Citation Nr: 1437029	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as due to a cervical spine disorder and as secondary to service-connected chronic low back strain.  

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected chronic low back strain.  

3.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as due to a cervical spine disorder and as secondary to service-connected chronic low back strain.  

4.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected chronic low back strain.  

5.  Entitlement to service connection for a bilateral foot disorder, to include hallux valgus, including as secondary to service-connected chronic low back strain.  

6.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected chronic low back strain.  

7.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected chronic low back strain.  

8.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected chronic low back strain.  

9.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected chronic low back strain.  

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD).  

12.  Entitlement to an increased rating for chronic low back strain, currently evaluated as 20 percent disabling.  

13.  Entitlement to an increased rating for bilateral tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

While this appeal has been pending, it is noted that the RO by its rating decision of September 2010 denied service connection on a direct basis for PTSD.  A statement of the case relating thereto was provided to the Veteran in January 2013, but, based on the record now before the Board, no timely action was undertaken by the Veteran to perfect her appeal of the September 2010 denial.  Also, by rating action in August 2011 service connection was denied by the RO for an anxiety disorder and major depression as directly related to service, but the record as currently constituted does not demonstrate that any action was taken by the Veteran to initiate an appeal of that denial.  

By her statement, dated in August 2009, the Veteran indicated, among other things, that she was seeking service connection for a neuropsychiatric disorder due to her service-connected disabilities.  This issue does not appear to have been developed or adjudicated by the AOJ to date and it is referred to the AOJ for initial development and adjudication.  

The issues of entitlement to service connection for bilateral upper and lower extremity radiculopathy and neuropathy, as well as a cervical spine disorder and bilateral foot, hip, ankle, and knee disorders, and the issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied initially and most recently by the RO through its rating decision of September 1994, and following notice to the Veteran of the adverse action taken and his appellate rights, she initiated a timely appeal but did not then perfect that appeal.  

2.  Following entry of the September 1994 denial of service connection for bilateral hearing loss, evidence was added to the record that is cumulative of evidence on file prior to September 1994, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss of either ear.  

3.  From September 3, 2009, to the present, the Veteran's service-connected chronic low back strain is shown to have been manifested by degenerative changes and an associated reduction of forward flexion of the lumbar spine to 60 degrees, but otherwise normal range of motion, without evidence of ankylosis; no further reduction of range of motion or function with repetitive movement, or as a result of fatigue, weakness, lack of endurance, or incoordination is demonstrated.  

4.  From November 17, 2008, to the present, the Veteran's tinnitus was assigned the maximum schedular evaluation allowed by law.  

5.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disabilities under review at this time. 


CONCLUSIONS OF LAW

1.  The RO decision of September 1994, denying service connection for bilateral hearing loss, is final, and new and material evidence has not been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 19.32, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The criteria for the assignment of a rating in excess of 20 percent for chronic low back pain for the period from September 3, 2009, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for the assignment of a rating in excess of 10 percent for bilateral tinnitus for the period from November 17, 2008, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2013); 38 C.F.R. § 3.159 (2013); see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in November 2009 and January 2010, to the Veteran as to her claim to reopen for service connection for hearing loss and her claims for increase for low back strain and tinnitus.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided VA medical examinations as to her hearing loss, tinnitus, and chronic low back strain in conjunction with the pending claims therefor.  The purpose of those examinations was to identify any hearing loss of either ear and, if found, its nexus to service, or, as applicable, the nature and severity of her low back strain and tinnitus.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  As such, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Claim to Reopen: Bilateral Hearing Loss

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, certain chronic diseases, including an organic disease of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for bilateral hearing loss was initially and most recently denied by VA through an RO rating decision of September 1994.  The basis of that decision was that hearing loss for VA purposes was not shown in service or thereafter, to include on a VA audiological examination in August 1994.  Written notice of that denial and of her appellate rights was then provided to the Veteran and she thereafter timely filed a notice of disagreement with the denial, following which she was provided a statement of the case in October 2005.  Inasmuch as she did not then perfect her appeal as to the issue of service connection for hearing loss of either ear, the September 1994 denial was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.32, 20.200, 20.202, 20.302, 20.1103 (2013).  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

In connection with the Veteran's claim for VA compensation filed in June 1994, she reported that she was experiencing hearing difficulties, including ringing in her ears.  Service treatment records were negative for complaints or findings as to hearing loss of either ear and a VA audiological examination in August 1994 failed to identify hearing loss meeting the criteria of 3.385.  Received by VA in 1995, following the issuance of a statement of the case, was an April 1993 report of a sound survey in the area of the Wright-Patterson Air Force Base where the Veteran had worked in the Nutritional Medicine Service for some time prior to service discharge.  It was therein set forth that, although sound levels in the dishwashing area exceeded 85 decibels (meeting the standard for hazardous noise exposure), the duration and intensity of the noise was not considered by the testers to constitute hazardous noise exposure.  It was a further finding that personnel in that area were not routinely exposed to hazardous noise, although when both dishwashing and food grinding machines were in operation concurrently, use of hearing protection was prescribed.  And, as indicated previously, the Veteran did not then continue her appeal by inclusion of the hearing loss matter in her substantive appeal, which she limited to her claim for service connection for tinnitus.  

Following entry of the September 1994 denial, there was, as noted above, the report of a sound survey in 1993 submitted, as well as statements from the Veteran as to the occurrence of inservice acoustic trauma and the absence of use of hearing protection while on active duty at Wright-Patterson Air Force Base.  She was also afforded a VA audiological examination in January 2010, findings from which failed to identify hearing loss meeting the criteria of 38 C.F.R. § 3.385.  

Review of the evidence received by VA since entry of the most recent, final denial of service connection for bilateral hearing loss indicates that such evidence is not both new and material.  While the post-September 1994 evidence establishes that the Veteran was exposed to excessive noise levels while on active duty, the record as developed fails to demonstrate hearing loss for VA purposes of either ear.  The Veteran is certainly competent to offer her account of inservice noise exposure and what she perceives to be a loss of hearing, but the Veteran is not shown to be a medical professional or otherwise competent to determine whether she has hearing loss meeting the criteria of 38 C.F.R. § 3.385.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Her allegations and the other evidence presented are duplicative of previously reported contentions and the record as it existed in September 1994.  It is therefore concluded by the Board, based on the foregoing, that new and material evidence has not been received and the Veteran's claim of entitlement to service connection for bilateral hearing loss may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Denial of the claim to reopen is thus required. 


Claims for Increase

By this appeal, the Veteran also seeks increased ratings for her service-connected chronic low back strain and bilateral tinnitus.  She indicates that a worsening of her back problems has occurred, with pain occurring on daily basis in association with muscle spasm.  Use of pain medication and muscle relaxants is noted.  Regarding her tinnitus, she points out that it is nearly constant and that it interferes with her ability to concentrate and to sleep and that it is associated with pain.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Service connection for low back pain was established by RO action in November 1993, at which time a 10 percent rating was assigned under DC 5295-5292.  By its rating action in April 2010, the Veteran's service-connected low back disorder was recharacterized as chronic low back strain and the rating therefor was increased to 20 percent under DC 5237, effective from September 3, 2009, the date of receipt by VA of the Veteran's claim for increase.  It is noteworthy that the April 2010 action forms the basis of the claims for increase herein addressed.  

Service connection for bilateral tinnitus, secondary to medication use for her service-connected low back disorder, was granted by RO action in May 1996.  At that time, a 0 percent rating was assigned under DC 6260.  An increase in the rating assigned to 10 percent was effectuated by the RO through its rating decision of April 2010, when a 10 percent rating was assigned under DC 6260 from November 17, 2008.  

Lumbosacral strain is evaluated under DC 5237 under the general rating formula for diseases and injuries of the spine.  Under that formula, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for assignment where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent applies only to the cervical spine that is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V. 

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Recurrent tinnitus is rated as 10 percent disabling.  The regulation specifically instructs that adjudicators are to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260.  The 10 percent schedular evaluation is the maximum allowed under DC 6260.  

The RO has denied the Veteran's claim for increase for tinnitus because under DC 6260 a 10 percent disability rating is the highest rating provided.  As well, the RO in the same decision also declined to refer the claim for extraschedular consideration to the VA's Under Secretary for Benefits or its Director of the Compensation and Pension Service. 

In the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit has upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, VA is prohibited from awarding two separate disability ratings of 10 percent each in order to approximate a higher disability rating than is provided by the regulatory rating schedule.  Moreover, alternate DCs do not afford a basis for the assignment of any higher schedular evaluation.  In sum, the highest available schedular evaluation for tinnitus, the 10 percent rating under DC 6260, has already been assigned. 

Because the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus and as there is no legal basis upon which to award a higher schedular evaluation for tinnitus, her appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To that end, the Board must deny the claim advanced for an initial schedular rating in excess of 10 percent for tinnitus as being without legal merit. 

Insofar as the rating for the Veteran's low back disorder is concerned, the record includes the report of a private treating physician in August 2009 indicating that the Veteran's back pain was constant and worsening, with muscle spasm occurring continuously, but no clinical data obtained by objective evaluation were provided.  X-rays in November 2009 by another private medical professional disclosed mild degenerative changes in the lower lumbar spine and records of office visits during 2009 note reasons for those visits to include sciatica.  

VA examination in January 2010 disclosed prior x-ray evidence of several Schmorl's nodes and narrowing of disc spaces, with clinical evaluation identifying no tenderness or muscle spasm and entirely normal range of motion of the thoracolumbar spine.  Neurological or bowel/bladder involvement tied to the disorder in question was not specifically noted.  The pertinent diagnosis was of chronic back strain and the VA examiner indicated that the Veteran was limited in function to the extent noted by history and clinical examination, and that there was no further loss of function or motion reduction with repetitive movements, fatigue, weakness, lack of endurance, or incoordination.  No flare-up of manifestations was then present and the VA examiner was unable to quantify range of motion during any such episode.  

The Board acknowledges the Veteran's statements as to her observed manifestations of low back disablement and their impact, noting that she is competent to offer testimony as to what comes to her through her senses.  See Buchanan, Washington, supra.  However, in this instance, though her statements and testimony are not incredible, they do not afford a basis for the assignment of any higher initial rating at any point during the appeal period.  Her account, as well as the remaining portion of the record, to include the 2009 statement from her private physician, are not persuasive as to any greater impairment than is reflected by the 20 percent schedular evaluation under DC 5237.  The record otherwise fails to demonstrate entitlement to a higher rating under the general formula on the basis of motion loss or ankylosis, and, in the absence of service connection for intervertebral disc disease, rating on the basis of incapacitating episodes is not in order.  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to a schedular rating in excess of 20 percent for low back disability of the Veteran at any point from September 3, 2009, to the present.  Hart, supra; see also 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for either disability at issue.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  For the reasons discussed below, the Board finds that the Veteran's symptoms do not warrant a greater level of compensation for tinnitus or low back strain on an extraschedular basis.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back strain and tinnitus are inadequate.  A comparison between the level of severity and symptomatology of each disorder with the established criteria shows that the rating criteria reasonably describe each respective  disability level and symptomatology with respect to the symptoms and manifestations caused by low back strain and tinnitus.  Specifically, the Veteran primarily reports a constant, high-pitched ringing sound that makes it difficult to fall sleep and remain sleeping and causes problems in concentrating and pain.  Her low back strain is manifested by complaints of motion loss, spasm, and tenderness, which are not borne out on the VA's examination.  In any event, the current 10 percent rating under DC 6260 addresses recurrent tinnitus in either one or both ears.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty hearing, concentrating, reading, or sleeping as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, her tinnitus rating takes into consideration that she experiences loud ringing in the ears and that this impacts her daily life in the situations she describes.  Similarly, the severity of the Veteran's low back strain is acknowledged by the 20 percent schedular evaluation assigned therefor, and it, too, entails limitations which are occupational in nature and which also apply to the Veteran's completion of many of the tasks of everyday living, to include walking, standing, bending, and the like.  No greater impairment beyond the scope of DC 5237 is reasonably shown to be present.  Thus, the Veteran's current schedular ratings contemplate her reported symptoms and are adequate to compensate her fully for each respective disability.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, her reported symptoms do not reach a level beyond the normal disability picture for someone with tinnitus and low back strain.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during recent VA examinations the Veteran reported difficulty concentrating and falling asleep and in performing physical work, but she has not contended that she is unemployable due to her service-connected tinnitus and/or low back strain.  Rather, the record reflects that she has been employed for some years as a postal worker and continues to perform that work on a full-time basis.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that either disability has a profound effect on her ability to work in and of themselves.  Notice is taken that the Veteran's spouse in his August 2010 statement indicated that the Veteran missed work often, but not because of either of the disabilities in question, but due to a nonservice-connected psychiatric impairment.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

New and material evidence not having been received by VA, the previously denied claim for service connection for bilateral hearing loss is not reopened and that portion of the appeal is denied.  

An increased rating for chronic low back strain is denied.  

An increased rating for tinnitus is denied.  


REMAND

Further development actions are found to be necessary with respect to those issues remaining on appeal.  

Among those issues are entitlement of the Veteran to service connection for bilateral upper and lower extremity radiculopathy and neuropathy, as well as bilateral foot, ankle, hip, and knee disorders and a cervical spine disorder.  All of those disabilities are alleged, in part, to be secondary to the Veteran's service-connected chronic low back strain and, in addition, she alleges that her neuropathy and radiculopathy of all her extremities are also the result of a cervical spine disorder, that is not service connected as of this point in time.  

In developing this case, the AOJ arranged for the Veteran to undergo a VA examination in January 2010 which addressed primarily the causal relationship between the diagnosed entities and the Veteran's low back disorder.  However, the question of aggravation of a nonservice-connected disorder by service-connected disability was not at all addressed.  "[N]ot due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. App. 439 (1995). Notice, too, is taken that a private physician in August 2009 reported that inservice trauma to all parts of the Veteran's spine may have led to chronic inflammatory changes and subsequent degenerative processes and other defects, potentially affecting various areas, including the hips and knees.  On the basis of the foregoing, remand for corrective actions, to include records retrieval, as well as further examination and opinion, is thus required. 

Furthermore, diagnoses on the VA examination in January 2010 included bilateral hallux valgus, normal knees and hips, and bilateral upper and lower extremity radiculopathy.  That notwithstanding, clinical examination revealed a loss of five degrees of hip flexion on each side that was not otherwise acknowledged.  Although the cervical spine and to some extent the Veteran's neurological status were clinically evaluated, which incidentally disclosed a limitation of neck rotation that was not otherwise discussed, no diagnosis relating thereto was offered, nor was any discussion or conclusion set forth as to the Veteran's prior diagnoses of record involving carpal tunnel syndrome, neck pain, neuropathy, sciatica, probable osteitis condensans illi, knee pathology identified in August 2009, bunion deformity, hallux valgus, and hammertoe.  These inconsistencies dictate that further examination and opinion be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The record further indicates that the Veteran underwent right foot surgery on or about March 21, 2008, for bunion removal and a metatarsal osteotomy, but records relating thereto are not now on file.  Efforts on remand to obtain these records and any other records pertaining to planned left foot surgery should be obtained on remand.  

By this appeal, the Veteran also seeks VA compensation under 38 U.S.C.A. § 1151 for PTSD related to a sexual assault which she alleges occurred during the course of a VA medical examination during the mid-1990s.  The record includes treatment records from a private treating physician which demonstrate diagnosis and treatment for PTSD since 2009; however, no VA examination has specifically been afforded the Veteran with respect to her claim for compensation under 38 U.S.C.A. § 1151.  Also, the record is noted to include a VA examination conducted in December 2010 with respect to a separate claim for service connection for PTSD, with notation of the Veteran's account of the sexual assault as a part of a VA examination during the 1990s, but which did not yield a diagnosis of PTSD, but rather depression, in partial remission, which the VA examiner in explaining his findings modified to that of major depression, single episode.  It was the VA examiner's opinion that the Veteran's depression began approximately nine years prior thereto, that there were no clear links between the Veteran's depression and her service, and that it was less likely as not that her depression was associated with service-connected activities.  The question of whether the Veteran's depression is directly tied to the reported sexual assault occurring during a VA examination during the 1990s was not, however, addressed.  Also, the Veteran was therein reported to have spoken to no one of the claimed sexual assault until years after, but the record contains the Veteran's written statement, received by VA in November 2009, that she in fact had spoken to her father about the incident, who advised her not to cause problems by disclosing it publicly.  

On the basis of the foregoing, further actions are needed to ascertain the nature, substance, and date of any communication between the Veteran and her father or anyone else as to the reported sexual assault during the conduct of a VA examination in the 1990s.  Additional VA examination in order to determine whether PTSD or other acquired psychiatric disorder is present that is tied to the claimed sexual assault is likewise needed.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Further develop the Veteran's claim for VA compensation under 38 U.S.C.A. § 1151 for PTSD or other acquired psychiatric disorder on the basis of a sexual assault occurring during a VA examination conducted in the 1990s, to include requesting the appellant to provide greater details regarding the incident, to include the approximate date and location of the incident and the name of the alleged wrongdoer, as well as information as to whom, if anyone, was told about the incident at or about the time of its occurrence, to include her father.  The Veteran should also be informed that any statement from her father or other individual who was told of the sexual assault at or about the time of its occurrence would be of assistance in corroborating the occurrence of that incident and she should be advised to submit any such statement from a person who might be able to assist her.  If the alleged wrongdoer is named, then the AOJ should investigate through VA channels whether that individual was the subject of any other similar complaints by others, investigations related thereto, any related civil and/or criminal court proceedings or medical review boards, etc.  All pertinent details should then be made a part of the record.  

2.  After obtaining authorization, obtain for inclusion in the claims folder all records not currently on file pertaining to right foot surgery occurring at a private facility on March 21, 2008, and encompassing a metatarsal osteotomy for a bunion repair, as well as repair of right foot hammertoe; any and all records regarding planned left foot surgery; and private treatment records from the physician whose August 2009 statement is already on file.  

3.  Obtain all pertinent VA records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA psychiatric examination in order to ascertain whether she has PTSD and, if so, its relationship to the claimed sexual assault occurring at the time of a VA examination in the 1990s.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review, to include entry of other psychiatric diagnoses by VA and non-VA medical professionals.  All pertinent diagnoses should be identified, to include specific finding(s) as to the presence or absence of PTSD or any other acquired psychiatric disorder.  

The VA examiner should then offer an opinion addressing the following question and providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now in existence represents additional disability following VA care and or treatment, and, if so, is it at least as likely as not (50 percent or greater probability) that any such additional disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment, to include a claimed sexual assault by a VA physician conducting a VA medical examination in the 1990s? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against it.  More likely and as likely support the claim; less likely weighs against the claim. 

5.  Afford the Veteran VA joints and spine examinations in order to ascertain the nature and etiology of claimed bilateral upper and lower extremity neuropathy and radiculopathy; bilateral foot, hip ankle, and knee disorders; and a cervical spine disorder, as well as the likelihood that any indicated disorder bears a nexus to service or service-connected low back disability.  Also, if a cervical spine disorder is found to be service-related, then an opinion should also be obtained as to its relationship, if any, to the claimed neuropathy and radiculopathy of all extremities.  As part of those examinations, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review, to include the prior findings and conclusions involving various related disorders of the Veteran's extremities, cervical spine, hips, knees, feet, and ankles.  All pertinent diagnoses should be identified and the presence or absence of each claimed disorder should be fully detailed.   

The VA examiner should then offer an opinion addressing the following questions and providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving neuropathy or radiculopathy of each upper and/or lower extremity; any disorder of either foot, hip, ankle, or knee; and/or any disorder of the cervical spine originated in service or is otherwise attributable thereto or any incident thereof, including spinal trauma in an inservice fall?  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any organic disease of the nervous system or arthritis of the cervical spine or either foot, hip, ankle, or knee was manifested during the one-year period immediately following service discharge in July 1993, and, if so, how and to what degree was it manifested?

(c)  Is it at least as likely as not (50 percent or greater probability) that any indicated disorder involving neuropathy or radiculopathy of each upper and/or lower extremity; any disorder of either foot, hip, ankle, or knee; and/or any disorder of the cervical spine was caused or aggravated by the Veteran's service-connected chronic low back strain?  Also, if and only if the claimed cervical spine disorder is determined by the VA examiner to bear a nexus to service or service-connected low back strain, is it at least as likely as not (50 percent or greater probability) that any such cervical spine disorder caused or aggravated neuropathy and/or radiculopathy of each upper and/or lower extremity?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, adjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the statement of the case and afford her a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


